UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


JOSEPH A. DAOU and KAREN M. DAOU,

                       Plaintiff,

v.
                                                           Case No. 1:20-cv-4438
BLC BANK, S.A.L., CREDIT LIBANAIS,
S.A.L., AL-MAWARID BANK, S.A.L., and
BANQUE DU LIBAN,

                       Defendants.



      DEFENDANT CREDIT LIBANAIS, S.A.L.’S CORPORATE DISCLOSURE
             STATEMENT PURSUANT TO FED. R. CIV. P. 7.1

         Pursuant to Federal Rule of Civil Procedure 7.1, the undersigned counsel for Defendant

Credit Libanais, S.A.L., (“CL Bank”) certifies the following: No publicly held company owns

ten percent or more of the shares of CL Bank.                                     R

Dated:      New York, New York                          Respectfully submitted,
            August 3, 2020
                                                        DLA PIPER LLP (US)

                                                        By: /s/ Jeffrey D. Rotenberg__
                                                           Jeffrey D. Rotenberg
                                                           Caroline A. Fish
                                                           1251 Avenue of Americas
                                                           New York, NY 10020-1104
                                                           Tel.: 212.335.4500
                                                           Fax.: 212.335.4501
                                                           Jeffrey.Rotenberg@us.dlapiper.com
                                                           Caroline.Fish@us.dlapiper.com

                                                           Attorneys for Defendant Credit
                                                           Libanais, S.A.L.




                                                                                ST
